Citation Nr: 0531310	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What evaluation is warranted for the period from 
January 1, 2002, for cyclothymia?

2.  What evaluation is warranted for the period from 
January 1, 2002, for residuals of right medial and lateral 
malleoli avulsion fractures?

3.  What evaluation is warranted for the period from 
January 1, 2002, for right little finger degenerative joint 
disease?

4.  What evaluation is warranted for the period from 
January 1, 2002, for right knee chondromalacia of the patella 
with degenerative arthritis?

5.  What evaluation is warranted for the period from 
January 1, 2002, for left knee chondromalacia of the patella 
with degenerative arthritis?

6.  What evaluation is warranted for the period from 
January 1, 2002, for cervical spondylosis?

7.  What evaluation is warranted for the period from 
January 1, 2002, for thoracic arthritis?

8.  What evaluation is warranted for the period from 
January 1, 2002, for right elbow calcific tendinosis?

9.  What evaluation is warranted for the period from 
January 1, 2002, for left elbow calcific tendinosis?

10.  What evaluation is warranted for the period from 
January 1, 2002, for keratoconus/high astigmatism?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1980 and from February 1981 to December 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, granted 
entitlement to service connection for cyclothymia, residuals 
of right medial and lateral malleoli avulsion fractures (a 
right ankle disability), right little finger degenerative 
joint disease, right and left knee chondromalacia of the 
patella with degenerative arthritis, cervical spondylosis, 
thoracic arthritis, and right and left elbow calcific 
tendinosis.  The RO rated the right ankle disability, the 
right little finger degenerative joint disease, the thoracic 
arthritis, and the right and left elbow calcific tendinosis 
as noncompensable.  The RO rated cyclothymia, the right and 
left knee disabilities, as well as cervical spondylosis as 10 
percent disabling.  The RO assigned January 1, 2002, as the 
effective date for all of the disability ratings.  

This matter also comes before the Board from a January 2004 
rating decision that granted entitlement to service 
connection for keratoconus/high astigmatism and rated it as 
noncompensably disabling, effective from January 1, 2002.  
The January 2004 rating decision also granted a 30 percent 
disability rating for cyclothymia, effective from January 1, 
2002, and 10 percent ratings for right and left elbow 
disabilities, effective from May 27, 2003.  In March 2005, 
the veteran testified at a hearing before the undersigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating questions as noted on the 
title page.

At his March 2005 personal hearing the veteran raised a claim 
of entitlement to a total rating based on individual 
unemployability (TDIU).  He also offered testimony as to the 
following issues which issues are not in appellate status 
because they were not listed on his February 2004 VA Form 9: 
entitlement to an increased rating for residuals of a right 
index finger injury and entitlement to service connection for 
a stomach disorder.  The veteran's testimony acted as 
informal claims.  Therefore, because these claims are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Since January 1, 2002, the preponderance of the evidence 
is against showing that cyclothymia was productive of more 
than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  Since January 1, 2002, the preponderance of the evidence 
is against showing that residuals of right medial and lateral 
malleoli avulsion fractures are productive of at least 
moderate limitation of motion of the ankle.

3.  Since January 1, 2002, the preponderance of the evidence 
is against showing that the right little finger is manifested 
by extremely unfavorable ankylosed or has x-ray evidence of 
arthritis along with limitation of motion.


CONCLUSIONS OF LAW

1.  Since January 1, 2002, the veteran has not met the 
criteria for a rating in excess of 30 percent for 
cyclothymia.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9431 (2005).

2.  Since January 1, 2002, the veteran has not met the 
criteria for a compensable rating for residuals of right 
medial and lateral malleoli avulsion fractures.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2005).

3.  Since January 1, 2002, the veteran has not met the 
criteria for a compensable rating for right little finger 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Code 5003, 5010, 5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of the binding opinion from VA's 
General Counsel in VAOPGCPREC 08-03; 69 Fed.Reg. 25180 
(2004), the written notice provided in the March 2001 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The Board 
also finds that VA has secured all available pertinent 
evidence and conducted all appropriate development including 
obtaining his service medical records as well as his 
treatment records from Fort Benning, Michael S. Osborne, 
MSCP, Fort McPherson, the Omni Eye Clinic, and the Decatur VA 
Medical Center.  The record also shows that multiple VA 
examinations have been held to ascertain the severity of his 
disabilities.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

It is contended that the veteran experiences increased 
symptomatology due to his service-connected disabilities that 
warrant higher evaluations.  It is requested that the veteran 
be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Cyclothymia

In a January 2002 rating decision, the RO granted service 
connection for cyclothymia and rated it as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9431, 
effective from January 1, 2002.  Thereafter, a January 2004 
rating decision granted a 30 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9431, also effective from 
January 1, 2002.

Diagnostic Code 9431 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9431.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

With the above criteria in mind, the Board notes that 
treatment records show the veteran's complaints of 
depression, anxiety, and/or insomnia.  See VA treatment 
records dated from March 2002 to August 2002.  His diagnoses 
included cyclothymia and depression.  The record also shows 
that the veteran takes psychiatric medication, and that while 
he lost one full-time job, he obtained another a few months 
later.  Following an August 2002 VA outpatient clinic visit a 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.

When examined by VA in March 2001, the veteran reported that 
since attending therapy and receiving medication he started 
feeling better.  He stated that he had calmed down, his sleep 
had improved, he was no longer as depressed, and he no longer 
had suicidal ideation.  As to his social history, he had been 
divorced since 1991.  He had two children with whom he had a 
good relationship.  He reported living alone.  As to his 
industrial history, he was employed by the Army as a Master 
Sergeant, he has been in the service for 23 years.  He 
planned to retire in May.  It was noted that the veteran 
wanted to retire from the service, find a civilian job, and 
live closer to his children.  The examiner noted that the 
veteran was somewhat reserved, that he had no close friends, 
that he spent most of his time alone in his apartment, and 
tried to avoid social contact.  

On mental status examination, adverse symptomatology was 
limited to clear but somewhat pressured speech.  His 
diagnosis was cyclothymia in partial remission.  His GAF 
score was 85 to 90.  

At a June 2003 VA examination, the veteran complained of mood 
swings.  He reported periods of depression, sleeping too 
much, being withdrawn, not leaving his house, feeling self-
pity, and having a low self-worth.  These periods were 
followed by periods where he was irritable, could not sleep, 
became excessively talkative, and had excessive involvement 
in pleasurable activities.  Socially he had been married and 
divorced twice.  He lived with his current girlfriend, and 
had two children to whom he was not close.  Industrially, 
while he lost one post-service job because of problems with 
rage, he is currently employed full-time in the IT field.  

On examination adverse symptomatology was limited to hyper-
verbal speech, an angry and depressed mood, a labile affect, 
and sleep disturbance.  His GAF score was 60. 

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for cyclothymia.  

In this regard, while VA examiners and treatment records show 
the veteran having a mood problem, a labile affect, pressured 
speech, excessively lengthy/hyper verbal speech, and/or sleep 
disturbance there is no objective medical evidence that the 
appellant's cyclothymia causes panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  

While the veteran complained of having problems with 
uncontrollable rage that caused him to lose one job, there is 
no evidence which corroborates a claim that any service 
related anger management problems were the basis for a job 
loss.  Further, the record shows that the appellant obtained 
another a few months later and is currently employed full-
time.  There is no documentary evidence that he lost this 
first job because of his service-connected cyclothymia.  
Similarly, while VA examiners noted a problem with his 
speech, it was not characterized as circumstantial, 
circumlocutory, or stereotyped.  Likewise, while older 
service medical records note a prior problem with suicidal 
ideation, since January 1, 2002, the record does not support 
a finding of suicidal ideation.  Moreover, while the record 
shows that the veteran has been married and divorced twice, 
it also shows that he now lives with his girlfriend.  
Similarly, while the veteran reported at his 2003 VA 
examination that his relationship with his teenage and adult 
daughters was not close, at his earlier examination he 
reported that he was close to his children and that upon his 
retirement he was planning to move to live close to them.  
Finally, at its worst, the veteran's GAF score was 60; 
suggesting that his cyclothymia is manifested by only 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 
427-9 (4th ed. 1994). 

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for cyclothymia.  See 
38 C.F.R. § 4.130, Diagnostic Code 9431.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

The Right Ankle

In a January 2002 rating decision, the RO granted service 
connection for residuals of right medial and lateral malleoli 
avulsion fractures and rated it as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the 
tibia and fibula), effective from January 1, 2002.  

The Court has held that the assignment of a particular 
diagnostic code is at the Board's discretion.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349-51 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  Therefore, because there is no 
evidence that the fractures caused malunion or nonunion of 
the tibia and fibula, and because the medical evidence of 
record does not ever show malunion or nonunion of the tibia 
and fibula, the Board finds that 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 more closely approximates his adverse 
symptomatology. 

In this regard, Diagnostic Code 5271 provides a 10 percent 
rating for moderate limitation of ankle motion and a 20 
percent rating for a marked limitation of motion.  38 C.F.R. 
§ 4.71a.  

With the above criteria in mind, the Board notes that 
treatment records as well as the February 1999 and March 2001 
VA examination reports are negative for complaints, 
diagnoses, or treatment for the right ankle, except for the 
May 2001 addendum noting that x-rays showed small avulsion 
fractures at the right medial and lateral malleoli.  

At a May 2003 VA examination the appellant, for the first 
time, complained of intermittent right ankle pain and 
swelling that was aggravated by prolonged standing and 
walking.  He stated that his right ankle disability caused 
him to lose some time from work.  Physical examination, 
however, revealed normal findings.  Specifically, in March 
2001 and May 2003, the right ankle had normal range of motion 
with dorsiflexion from 0 to 20 degrees and plantar flexion 
from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The 
May 2003 VA examiner also reported that the ankle's 
appearance was normal and there was no deformity or 
ankylosis.  In March 2001, it was opined that the veteran's 
right ankle motion was not further limited by pain.  
Likewise, in May 2003, it was opined that the range of motion 
of the ankle was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  

Given the above, the Board finds that because the clinical 
evidence of record shows that the right ankle disability does 
not result in any limitation of motion of the ankle, the 
veteran does not have "moderate" limitation of motion of 
the ankle.  Therefore, a compensable evaluation is not 
warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson.

While the Board has considered the veteran's complaints of 
right ankle pain and swelling in light of 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca, we nonetheless find 
that because the record is devoid of any objective evidence 
of right ankle pain, such as swelling, heat, etc.  Further, 
because the March 2001 and May 2003 VA examiners specifically 
opined that right ankle motion was not limited by pain, a 
compensable rating under Diagnostic Code 5271 is not 
warranted even when taking into account his complaints of 
pain.  See 38 C.F.R. § 4.71a.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

Whether evaluating the veteran's disability under Diagnostic 
Code 5262 (malunion or nonunion of the tibia and fibula), 
Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Diagnostic Code 5273 (malunion of the os 
calcis or astragalus), or Diagnostic Code 5274 
(astragalectomy), a compensable rating is not warranted.  
38 C.F.R. § 4.71a.  This is so because the veteran does not 
have ankylosis of the subastragalar or tarsal joint or 
malunion of the os calcis or astragalus.  Id.  Additionally, 
an astragalectomy has not been performed.  Id.  Likewise, as 
indicated above, nowhere in the record is there any 
suggestion of malunion or nonunion of the tibia and fibula.  
Id.  Consequently, a compensable rating under these 
Diagnostic Codes is not warranted.  

The Right Little Finger

As to entitlement to a compensable rating for the 
degenerative joint disease of the right little finger, a 
January 2002 rating decision granted service connection and 
assigned a noncompensable rating for this disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thereafter, a 
January 2004 rating decision continued the noncompensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5227.

In this regard, the Board notes that the criteria for rating 
finger disabilities changed during the pendency of the 
appeal, effective from August 26, 2002.  See 67 Fed. Reg. 
48784-87 (Jul. 26, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 
(2004).  However, because the veteran was provided notice of 
the old and new criteria for rating disabilities of the 
fingers in the January 2004 statement of the case, the Board 
may adjudicate this claim.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  In this regard, the Board may 
only apply the old criteria to rating finger disabilities to 
the period prior to August 26, 2002, and the new criteria to 
rating finger disabilities to the period since August 26, 
2002.

Old Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the fifth finger whether on the minor or major 
hand.  38 C.F.R. § 4.71a (2002).  A note to old Diagnostic 
Code 5227 provided that extremely unfavorable ankylosis will 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  Id.

Likewise, new Diagnostic Code 5227 provides a noncompensable 
rating for ankylosis, favorable or unfavorable, of the little 
finger whether on the minor or major hand. 38 C.F.R. § 4.71a 
(2004).  A note to new Diagnostic Code 5227 states that VA 
will consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

With the above criteria in mind, the Board notes that the 
record does not include a diagnosis of ankylosis of the right 
little finger.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In the absence of ankylosis, the Board may not rate his 
service-connected right little finger as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, a 
compensable rating is not warranted for the veteran's 
service-connected right little finger under Diagnostic Code 
5227.  38 C.F.R. § 4.71a.  This is true throughout the period 
of time during which his claim has been pending.  Fenderson.

As to Diagnostic Codes 5003 and 5010, the Board notes that 
they allow a compensable rating provided the record includes 
x-ray evidence of arthritis and some limitation of motion of 
the joint.  38 C.F.R. § 4.71a.  

In this regard, treatment records are negative for 
complaints, diagnoses, or treatment as to the right little 
finger.  Moreover, when examined by VA in February 1999 and 
March 2001, the examinations were negative for complaints, 
diagnoses, or treatment as to the right little finger.  In 
fact, at the March 2001 VA examination, it was opined that 
the right little finger had normal range of motion.  It was 
also opined that the veteran could use his right hand to 
grasp, twist, write, and touch.  

At a May 2003 VA examination the veteran, for the first time, 
complained of pain and stiffness as well as functional 
impairment in the use of his hand because of the problems 
with his finger.  He reported losing several days of work 
because of the problems with his finger.  On examination 
while thee was some loss of flexion, the finger was not 
ankylosed.  While right hand x-rays were normal, the examiner 
nonetheless diagnosed the veteran with right little finger 
degenerative joint disease.  

In summary, while the record shows that the veteran has lost 
some right fifth finger flexion because of pain, there is no 
x-ray evidence of arthritis in that minor joint.  Therefore, 
the Board finds that a compensable rating is not warranted 
for the veteran's right little finger disability under 
Diagnostic Codes 5003 and 5010.  38 C.F.R. § 4.71a.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson.

Based on the veteran's written statements to the RO and 
statements to VA examiners that his right ankle and little 
finger disabilities caused him to lose time from work, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2005).  Although the veteran has described his lost function 
and pain as being so bad that they interfere with his 
working, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
these disorders have necessitated frequent periods of 
hospitalization or caused a in marked interference with 
employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because lay persons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of his 
service connected disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements, addressing his current 
severity of his disabilities are not probative evidence as to 
the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

A higher evaluation for cyclothymia is not warranted at any 
time since January 1, 2002.

A higher evaluation for residuals of right medial and lateral 
malleoli avulsion fractures is not warranted at any time 
since January 1, 2002.

A higher evaluation for right little finger degenerative 
joint disease is not warranted at any time since January 1, 
2002.



REMAND

As to entitlement to higher evaluations for right and left 
knee chondromalacia of the patella with degenerative 
arthritis, cervical spondylosis, thoracic arthritis, and 
right and left elbow calcific tendinosis, a remand is 
required because the veteran has not been provided notice of 
the regulations for rating these disabilities.  See 38 C.F.R. 
§ 19.29 (2005); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

When readjudicating the right and left knee claims, the RO 
must be mindful of the binding opinions announced in 
VAOPGCPREC 23-97 (June 20, 1997), 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998) 
(separate ratings may be assigned in cases where a service-
connected knee disability includes both limitation of motion 
due to arthritis and a compensable level of instability); and 
VAOPGCPREC 09-04 (September 17, 2004), 69 Fed. Reg. 59990 
(2004) (separate ratings may be assigned in cases where a 
service-connected knee disability includes both compensable 
levels of limitation of flexion and limitation of extension).  
Further, consideration must be given to the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As to the cervical and thoracic disabilities, the Board notes 
that since the veteran filed his claim there have been a 
number of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including degenerative 
arthritis now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2004).  The new criteria for rating all back disorders 
except intervertebral disc syndrome became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  Moreover, 69 Fed. Reg. 32449 (June 10, 2004) 
corrected a clerical error in the Federal Register 
publication of August 27, 2003.  Accordingly, a remand to 
provide this information is also required.  Bernard.  When 
readjudicating the cervical and thoracic claims, the RO must 
also be mindful of the Federal Circuit's holding in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) as well as the 
Court's holding in DeLuca.  

As to the knee, elbow, and back disorders, governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.326 (2005).  Therefore, given the time that has past 
since his last VA examination, on remand, the veteran should 
also be afforded another examination.

Finally, as to entitlement to a higher evaluation for 
keratoconus/high astigmatism, in the February 2004 VA Form 9 
he expressed disagreement with the January 2004 rating 
decision that assigned a noncompensable rating for 
keratoconus/high astigmatism.  No further action was taken by 
the RO.  Hence, this issue must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Given the above development, on remand, the RO must provide 
the veteran with updated VCAA notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, these issues are REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE work sheets for rating cervical, 
thoracic, elbow and knee disorders the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
any disability.  The examiner must 
address the degree, if any, that motion 
is limited by pain, flare-ups, etc.

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  The RO should prepare a new rating 
decision and readjudicate the issues on 
appeal.  The RO is advised that they are 
to make a determination based on all 
relevant criteria for rating knee, elbow, 
and back disabilities, as well as any 
further changes in the VCAA and any other 
applicable legal precedent.  

4.  In readjudicating the claims the RO 
must be mindful of all precedent opinions 
issued by the VA General Counsel as well 
as the Court's holdings in DeLuca and 
Kuzma.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

6.  As to entitlement to a higher 
evaluation for keratoconus/high 
astigmatism, the RO must issue a 
statement of the case.  If the veteran 
files a timely substantive appeal, this 
issue should be returned for review by 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


